Dykman, J.
This is an action for the recovery of damages for a breach of a contract. The plaintiff claims that he was employed by the defendants as a book-keeper for one year from the twenty-third day of March, 1885, at a salary of twelve hundred dollars a year, and that he was wrongfully discharged in November of the same year.
The defendants denied the employment for a year, and claimed that the plaintiff was employed by the week.
The plaintiff testified to the contract, as he set it up in his complaint, and his testimony was strengthened by an entry which he made in the books of the defendant, and which came under the notice of'one of them, to the effect that he was hired as a-book-keeper, at twelve hundred dollars a year, and commenced Monday, March 23d, 1885.
The defendants and one witness besides, testified that the contract was not for a year, but that the plaintiff was hired by the week.
So the case went to the jury without any exception to the charge, and the plaintiff received the verdict, which is supported by evidence sufficient to sustain it if it was true, and we cannot say it is not. There is no inherent improbability in the testimony of the plaintiff, and when the defendant saw the entry in the book, his silence and failure to raise objections to its correctness, was a tacit admission that it was right.
The result of the trial is not very satisfactory, but we do not find sufficient to justify the interference of an appellate court, and the judgment should therefore be affirmed, with costs.
Barnard, P. J., and Pratt J., concur.